Citation Nr: 0502853	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  02-15 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and two lay witnesses


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from December 1951 to 
February 1952.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision.  The veteran 
filed a notice of disagreement in August 2002, the RO issued 
a statement of the case later that same month, and the 
veteran perfected his appeal in September 2002.  The Board 
remanded this claim for additional development in August 
2003.

Although, in August 2003, the Board also reopened and 
remanded a claim for service connection for bilateral hearing 
loss, this claim is no longer on appeal because service 
connection was granted by an October 2004 rating decision.  
The veteran has also not indicated disagreement with the 
initial 50 percent rating assigned for this disability.  

On April 4, 2003, a videoconference hearing was held before 
the undersigned, who is the veterans law judge rendering the 
final determination in this claim and who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002). 
   

FINDINGS OF FACT

No complaints or diagnoses of tinnitus are noted in the 
veteran's service medical records, and a VA examiner has 
concluded that it is "less likely as not" that the 
veteran's subjective complaints of tinnitus were first 
manifested in service.  


CONCLUSION OF LAW

Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The veteran has not raised (nor is there, in fact) any issue 
as to the provision of a form or instructions for applying 
for benefits.  38 U.S.C.A. § 5102; 38 C.F.R.  § 3.159(b)(2).

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by a letter dated in May 2001, wherein the RO 
essentially provided the veteran notice regarding what 
information and evidence was needed to substantiate his 
claim, as well as what information and evidence had to be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for him to submit any evidence 
in his possession that pertained to the claim.  Thereafter, 
by a December 2001 rating decision, the RO denied the 
veteran's claim.  

During the course of this appeal, the veteran was also sent a 
statement of the case (in August 2002), another detailed 
letter (in March 2004), and a supplemental statement of the 
case (in October 2004).  These documents - collectively - 
listed the evidence considered, the legal criteria for 
determining whether the veteran's claim could be granted, and 
the analysis of the facts as applied to those criteria, 
thereby abundantly informing him of the information and 
evidence necessary to substantiate his claim.  Likewise, 
these documents may be understood as communicating to the 
veteran the need to submit any relevant evidence in his 
possession.

During the course of this appeal, the RO obtained and 
reviewed service, VA, and private medical records, as well as 
written statements from the veteran and other individuals.  
The Board is satisfied that VA has made a reasonable effort 
to obtain relevant records identified by the veteran.  38 
U.S.C.A. § 5103A(b) and (c); 38 C.F.R.  § 3.159(c)(1-3).  

As noted previously, in March 2003, a videoconference hearing 
was held before the undersigned, who is the veterans law 
judge rendering the final determination in this claim and who 
was designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(c).  The transcript 
of this hearing has been obtained and reviewed.    

A VA examination was conducted in February 2004, and the 
report of this examination have been obtained and reviewed.  
38 C.F.R.  § 3.159(c)(4)(iii).  The applicable duties to 
notify and assist have been substantially met by VA and there 
are no areas in which further development may be fruitful.  

II.  Service connection for tinnitus

VA compensation is paid for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

At enlistment examinations conducted in July 1950 and 
November 1951, the veteran's ears were normal, and examiners 
made no findings of ringing in the ears or tinnitus.  In 
January 1952, the veteran complained of a 10-year history of 
frequent episodes of otitis media with purulent discharge.  
He also complained of frequent earaches with impaired 
hearing.  Although he had occasional dizziness (which was 
described as being "not like vertigo"), he was specifically 
found not to have tinnitus on examination.  A Board of 
Medical Survey concluded in February 1952 that the veteran 
had partial deafness due to a recurrent infection (and 
recommended early separation).  He was not noted to have any 
tinnitus at that time.  

The veteran filed a claim for service connection for tinnitus 
in July 2000.  In support of his claim, he has submitted the 
reports of private audiology tests conducted in July 2000 and 
June 2002, neither of which reflect any complaints or 
findings of tinnitus.  He has also submitted four lay 
statements (dated between May 2002 and April 2003) from 
individuals who essentially stated that they had known the 
veteran since as early as the mid-1940s and that he first had 
trouble hearing after separation.  None of the lay statements 
reflect that the veteran complained of any tinnitus.

At his April 2003 videoconference hearing, the veteran 
testified that he first began to experience tinnitus (which 
he described as "the ringing and the roaring and popping") 
shortly after his hearing loss developed in service, 
apparently following exposure to cold weather.  He said he 
had not complained of tinnitus in service because he had been 
unable to distinguish this phenomenon as distinct from his 
hearing loss symptoms.

At the hearing, another individual testified that he had 
known the veteran since 1948.  At that time, according to 
this individual, the veteran did not complain of any hearing 
loss but he did report hearing loss in the several months 
after separation.  This individual also testified that the 
veteran did not report having any tinnitus at that time.  A 
second individual (who had also known the veteran for years) 
testified that the veteran had always said that the exposure 
to cold weather during service had caused "trouble" with 
his ears, although he had not specifically complained about 
tinnitus.

At a February 2004 VA examination, the veteran reported a 
daily, intermittent ringing in his head.  He said this noise 
had begun "around the same time" as his hearing loss.  
After examining the veteran and reviewing the claims file, 
the VA examiner noted that the veteran's description of the 
symptoms was not one commonly associated with idiopathic 
sudden onset hearing loss.  The examiner further concluded 
that it was "less likely as not" that the complaint of 
subjective tinnitus was a consequence of noise exposure, 
acoustic trauma, or other events while on active duty. 

Although he contends that he currently has tinnitus as a 
result of exposure to cold weather during active duty, as a 
layman, the veteran has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, the objective 
medical record simply does not support a conclusion that this 
condition (which, incidentally, has never been formally 
diagnosed) is connected to his period of active duty.  
Service medical records do not reflect any complaints of 
tinnitus.  No medical professional has related the veteran's 
tinnitus to service, and in fact, the VA examiner in February 
2004 specifically reached the opposite conclusion.  In 
summary, the weight of the credible evidence demonstrates 
that any current tinnitus began years after the veteran's 
active duty and was not caused by any incident of service.  

As the preponderance of the evidence is against the claim for 
service connection for tinnitus, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
                                                          
ORDER

Service connection for tinnitus is denied.




	                     
______________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


